Citation Nr: 0607139	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-31 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for varicose veins, left 
leg, residuals post stripping, including by aggravation.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1971 to August 
1978.

This matter came to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in May 2005 for further development.

The veteran originally requested a Board hearing, but 
withdrew his request in a December 2004 statement.



FINDINGS OF FACT

1.  Preexisting varicose veins, left leg, were noted at the 
time of the veteran's entry into active duty service.

2.  There was no increase in the severity of the veteran's 
varicose veins, left leg, during his period of active duty 
service.



CONCLUSION OF LAW

Varicose veins, left leg, was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in September 
2001.  The letter predated the May 2002 rating decision.  See 
id.  Subsequently, the veteran was issued another VCAA letter 
in May 2005, subsequent to the May 2005 Remand.  The VCAA 
letters notified the veteran of what information and evidence 
is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The September 
2001 and May 2005 letters have clearly advised the veteran of 
the evidence necessary to substantiate his claim. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service medical 
records.  There is no indication of relevant, outstanding 
records which would support the veteran's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the 
evidence of record contains a report of VA examination 
performed in July 2005.  The examination report obtained is 
thorough and contains sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Moreover, temporary flare-ups during service of the 
symptoms of a disability, without overall worsening of the 
condition itself, do not constitute aggravation of the 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).

The presumption of soundness at entry into service attaches 
only where there has been an induction examination in which 
the claimed disability was not detected.  In the case at 
hand, the veteran is claiming entitlement to service 
connection for residuals varicose veins, status post surgical 
stripping left calf.  The record demonstrates that the 
veteran's entrance examination report from March 1971 
expressly noted varicosities, small on his left lower leg. 
Thus, the veteran is not entitled to the presumption of 
soundness as to this disorder.

The Board must now determine whether or not the evidence 
shows the veteran's pre-existing disability was aggravated 
during active duty service.  

Service medical records reflect that in August 1972, the 
veteran presented with a chief complaint of dilated veins in 
the left leg.  He reported a 5 year history of varicosities 
isolated to the left calf.  It had become very prominent in 
the last year and was not asymptomatic, though with aching 
pain on standing or walking.  There was no history of 
thrombophlebitis, edema, or skin breaking.  On physical 
examination, he had dilated tortous veins of the left calf, 
particularly behind the left knee.  This syndrome involved 
both the distal long saphenous as well as the short saphenous 
systems.  The veteran underwent stripping and ligation of the 
varicosities in the left calf.  His leg was then wrapped with 
elastoplast and he was returned to the ward in good 
condition.  His postoperative course was uncomplicated.  The 
sutures were removed eight days later and he was discharged 
the next day.  

Post-operative, service medical records do not reflect any 
complaints related to the left leg varicosities.  An 
examination conducted in August 1974 reflects that the 
veteran's lower extremities and vascular system were 
clinically evaluated as normal, and on separation examination 
performed in August 1978, his lower extremities and vascular 
system were also clinically evaluated as normal.  

Post-service medical records do not reflect any treatment 
related to his left leg varicose veins.  

In July 2005, the veteran underwent a VA examination.  The 
examiner acknowledged the vein stripping in August 1972.  
Post-service he had employment physicals in October 1978, 
1988, and 1991, which did not reflect any problems with 
peripheral blood vessels.  The veteran reported that his 
varicose veins did not bother him prior to service, and they 
began to bother him approximately one year after he had 
entered service.  At that time, the discomfort in his legs 
were manifested as aching in his leg in the area of his 
varicose veins, mainly behind the left knee, after prolonged 
periods of standing.  Post-surgery, he had no further 
problems with his varicose veins causing pain or discomfort 
while in service.  He reported having problems again in the 
mid-1980s, between 5 and 10 years after separation from 
service.  He reported pain in the posterior portion of his 
left thigh and left calf, which was described as daily aching 
pain, associated with his knee giving out occasionally.  The 
veteran also reported walking with a limp for about six to 
seven years.  He reported that the pain sensation had been 
more severe recently.  He reported not taking any medications 
or undergoing treatment.  

Upon physical examination, the examiner diagnosed varicose 
veins.  The examiner noted that he had current evidence of 
mild varicose veins, however, he did not have any obvious 
residuals from his stripping procedure in 1972.  Per the 
veteran's own report, he had resolution of his problems 
originally related to the varicose veins while in service, 
without subsequent restart of his symptoms until the mid-
1980s, roughly 10 to 15 years after his surgery and 5 to 10 
years after he originally got out of service.  The examiner 
opined that he did not have any increase in disability while 
in service.  His return of symptoms represented a natural 
progression of his varicose veins.  His currently leg 
disability is in the form of pain and discomfort, which is 
attributable to his varicose veins, as well as knee pain, 
which is completely separate from his varicose vein history.  
The examiner opined that it should be considered that the 
veteran does not have any current residuals that can be 
considered to be the usual effects of treatment.  The 
examiner also opined that the operation did not aggravate his 
existing condition.  

After reviewing the evidence of record, the Board finds that 
there is no persuasive evidence to suggest any increase in 
the severity of the veteran's left leg varicose veins during 
his active duty service.  The July 2005 VA examiner opined 
that the symptomatology experienced during service with 
regard to his pre-existing disorder, represented a natural 
progression of his varicose veins, and he incurred no 
residuals from the August 1972 stripping procedure.  
Moreover, his symptomatology did not return until the mid-
1980's, constituting 10 to 15 years after the procedure, and 
5 to 10 years after separation from service.  

The Board accepts the July 2005 VA examination as being the 
most probative medical evidence on the subject, as it was 
based on a review of all historical records and a thorough 
examination, and it contains detailed rationale for the 
medical conclusion.  See Boggs v. West, 11 Vet. App. 334 
(1998).  Given the depth of the examination report, and the 
fact that it was based on a review of the applicable record, 
the Board finds it is probative and material to the veteran's 
claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

Moreover, the veteran has not presented any evidence to 
support his claim that his varicose veins were aggravated 
during service.  In reaching this decision, the Board has 
considered the veteran's assertions that his varicose veins 
were aggravated during service, however the preponderance of 
the evidence is against his claim.  It follows that there is 
not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  38 U.S.C.A. § 5107(b).




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


